THIRD AMENDMENT TO STOCKHOLDERS’ AGREEMENT

        THIS THIRD AMENDMENT TO STOCKHOLDERS’ AGREEMENT, dated as of September
14, 2005 (this “Amendment”), by and among NationsRent Companies, Inc., a
Delaware corporation (the “Company”), and the stockholders of the Company (the
“Stockholders”) listed on the signature pages hereto, amends the Stockholders’
Agreement, dated as of June 13, 2003, as amended and in effect on the date
hereof prior to giving effect to the Amendment (the “Agreement”), among the
Company and the Stockholders party thereto. Capitalized terms not defined herein
shall have the meaning set forth in the Agreement, as amended by the Amendment
(the “Amended Agreement”).

        WHEREAS, the parties to the Agreement have determined that it is in the
best interest of the Company and its stockholders to amend the Agreement as set
forth herein.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, the Agreement is hereby amended as follows:

ARTICLE I

AMENDMENT TO THE AGREEMENT

         Section 1.1 Amendments to Section 7.2. Section 7.2 of the Agreement is
hereby amended by deleting (i) of such Section in its entirety and replacing
such (i) of Section 7.2 with the following:

          “7.2 Information Requirement. The Company agrees that, until the
completion of a Qualified Public Offering, (i) all Stockholders shall be
furnished with: (a) all management letters of accountants of the Company and its
Subsidiaries; (b) annually, within 120 days of the end of each fiscal year, an
annual report, including audited financial statements and management’s
discussion and analysis of the Company’s financial condition and results of
operations (a “Management Report”); and (c) within 60 days after the end of the
last calendar month of each fiscal year of the Company and within 30 days after
the end of each other calendar month of the Company, unaudited financial
statements, including a balance sheet and statement of income and of changes in
cash flow as of the end of such period and for the period from the beginning of
the current fiscal year to the end of such period, setting forth in comparative
form the corresponding figures for the comparable period in the preceding fiscal
year, and a Management Report, if at such time any senior lender(s) to the
Company requires that monthly Management Reports be delivered to such senior
lender(s); provided, that if such monthly financial information and/or
Management Reports are not required by the senior lender(s), then such financial
information and a Management Report shall be delivered quarterly, within 45 days
of the end of each fiscal quarter, and (ii) each Original Common Stockholder,
and each New Stockholder holding (together with its Affiliates) at least 1% of
the outstanding shares of Common Stock, (an “Eligible Stockholder”) shall upon
request be furnished with a copy of a summary annual budget of the Company and
its Subsidiaries (including a projected balance sheet and projected statements
of income and cash flows), promptly following approval thereof by the Board, and
in any event not later than the first day of the fiscal year to which such
budget relates; provided, that each such Stockholder shall execute and deliver
to the Company a standard and customary confidentiality agreement in form and
substance reasonably acceptable to the Company prior to receiving a copy of a
summary annual budget. In addition to the written information to be provided by
the Company pursuant to this Section 7.2, at least twice each fiscal year the
Company shall host a stockholder conference call (the “Required Conference
Calls”). Each Eligible Stockholder may participate in such Required Conference
Call. The Company shall provide notice of such a Required Conference Call to
Eligible Stockholders not less than ten (10) business days prior to the call.
Furthermore, upon the request of any Eligible Stockholder, the Company also
shall host additional stockholder conference calls (“Optional Conference
Calls”); provided, that: (a) the Company shall not be required to host more than
two (2) Required Conference Calls and two (2) Optional Conference Calls in any
fiscal year, and (b) an Eligible Stockholder may not request an Optional
Conference Call until at least sixty (60) days after the most recent Required
Conference Call. The notice provisions applicable to Required Conference Calls
shall apply to Optional Conference Calls. Notwithstanding anything to the
contrary in this Agreement, for as long as the Liquidating Trust is in
existence, the Liquidating Trust shall be deemed an Eligible Stockholder
regardless of its percentage ownership of the outstanding shares of Common
Stock.”


ARTICLE II

MISCELLANEOUS

         Section 2.1 Ratification; Effect of Amendment. Except as expressly
amended hereby, all of the provisions of the Agreement shall remain unamended
and in full force and effect to the same extent as if fully set forth herein. As
of the effective date of this Amendment, the Agreement shall be amended as
provided herein, and the Amended Agreement shall be binding on all parties
thereto.

         Section 2.2 Governing Law. This Amendment is to be governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements between Delaware residents entered into and to be performed entirely
within Delaware.

         Section 2.3 Separate Counterparts. This Amendment may be executed by
the parties hereto in separate counterparts (including executed counterparts
delivered and exchanged by facsimile transmission), each of which shall be
deemed an original but all of which shall together constitute one and the same
instrument.

[Signature page follows]

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

THE COMPANY:


NATIONSRENT COMPANIES, INC.

By:  /s/ Joseph H. Izhakoff                                            
          
       Name: Joseph H. Izhakoff
       Title: Executive Vice President, General Counsel and Secretasry


COMMON AND PREFERRED STOCKHOLDERS:


AG RENTAL, L.L.C.

By: AG Private Equity Partners II, LP
By: AG Asset Manager Inc., its Manager

By: /s/ Josh Brain                     
Name: Josh Brain
Title: Vice President and Assistant Secretary



BAUPOST GROUP SECURITIES, LLC
BAUPOST PRIVATE INVESTMENTS A-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS B-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS C-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS H-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS P-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS Y-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS BVI-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS BVII-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS BVIII-1, L.L.C.


By: /s/ Thomas W. Blumenthal                     
Name: Thomas W. Blumenthal                     
Title: Managing Director






BEAR, STEARNS & CO, INC.

By: /s/ Paul Marhan                     
Name: Paul Marhan
Title: Senior Managing Director


CITIBANK, N.A.

By: /s/ Harry Vlandis                     
Name: Harry Vlandis
Title: Vice President


COPPER BEECH HOLDINGS LLC

By: /s/ Eric A. Schaefer                     
Name: Eric A. Schaefer
Title: Vice President



CYPRESSTREE INVESTMENT PARTNERS I, LTD.

By: /s/ Preston I. Carnes, Jr.                     
Name: Preston I. Carnes, Jr.
Title: Managing Director


FIRST ALL AMERICA FINANCIAL LIFE INS. CO.

By: /s/ Scott C. Hyney                     
Name: Scott C. Hyney
Title: Assistant Vice President

FIRST BANK

By: /s/ Liz Van De Vanter                     
Name: Liz Van De Vanter
Title: Senior Vice President



FIRST SOURCE LOAN OBLIGATIONS INSURED TRUST
By: Orchard First Source Capital, Inc., its authorized agent

By: /s/ Robert S. Palmer                     
Name: Robert S. Palmer
Title: Managing Director



FSC CORP.

By: /s/ Eric S. Woodward                     
Name: Eric S. Woodward
Title: Principal


GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ Eric A. Schaefer                     
Name: Eric A. Schaefer
Title: Duly Authorized Signatory


GMAC COMMERCIAL FINANCE

By: /s/ Teresa B. Hilado                     
Name: Teresa B. Hilado
Title: CFO, GMAC CF


NATIONSRENT LIQUIDATING TRUST

By: /s/ Perry Mandarino                     
Name: Perry Mandarino
Title: Liquidating Trustee


PHOENIX FUNDING I, LLC

By: /s/ Douglas M. Suliman, Jr.                     
Name: Douglas M. Suliman, Jr.
Title: Manager


RZB FINANCE LLC

By: /s/ Christoph Hoedl                     
Name: Christoph Hoedl
Title: Group Vice President


By: /s/ John A. Valiska                     
Name: John A. Valiska
Title: First Vice President

CALDER & CO.
Nominee for The Bank of Nova Scotia

By: /s/ Ron Dooley                     
Name: Ron Dooley
Title: Director


JACQUELINE FROST

By: /s/ Jacqueline Frost                     
Name: Jacqueline Frost


JAMES A. HAID

By: /s/ James A. Haid                    
Name: James A. Haid


RONALD HALCHISHAK

By: /s/ Ronald Halchishak                     
Name: Ronald Halchishak


KRIS E. HANSEL

By: /s/ Kris E. Hansel                     
Name: Kris E. Hansel



FRANCIS X. HASSIS

By: /s/ Francis X. Hassis                     
Name: Francis X. Hassis


ANDREW HINES

By: /s/ Andrew Hines                     
Name: Andrew Hines


THOMAS J. HOYER

By: /s/ Thomas J. Hoyer                     
Name: Thomas J. Hoyer


JOSEPH H. IZHAKOFF

By: /s/ Joseph H. Izhakoff                     
Name: Joseph H. Izhakoff


JOHN L. JACKSON

By: /s/ John L. Jackson                     
Name: John L. Jackson



IRVING LEVINE

By: /s/ Irving Levine                     
Name: Irving Levine


JOHN D. MALONE

By: /s/ John D. Malone                     
Name: John D. Malone



FERNANDO PINERA

By: /s/ Fernando Pinera, Jr.                     
Name: Fernando Pinera, Jr.


THOMAS J. PUTMAN

By: /s/ Thomas J. Putman                     
Name: Thomas J. Putman


BRYAN T. RICH

By: /s/ Bryan T. Rich                     
Name: Bryan T. Rich


GREG A. ROSENBAUM

By: /s/ Greg A. Rosenbaum                     
Name: Greg A. Rosenbaum


JOHN C. SCHERER

By: /s/ John C. Scherer                     
Name: John C. Scherer


CHARLES H. SNYDER

By: /s/ Charles Snyder                     
Name: Charles H. Snyder


WILLIAM STEWART

By: /s/ William Stewart                     
Name: William Stewart


TIMOTHY C. STOMMEL

By: /s/ Timothy C. Stommel                     
Name: Timothy C. Stommel




DOUGLAS M. SULIMAN, JR.

By: /s/ Douglas M. Suliman, Jr.                     
Name: Douglas M. Suliman, Jr.


Exhibit A

AG Rental, L.L.C.
245 Park Avenue., 26th Floor
New York, NY 10167
Attention: Josh Brain

Bear, Stearns & Co, Inc.
383 Madison Avenue 8th Floor
New York, NY 10179
Attention: Paul Marhan (Primary)
Telephone: (212) 272-7836
Facsimile: (212) 272-9394
Email: pmarhan@bear.com

Copper Beech Holdings LLC
401 Merritt Seven, 2nd Floor
Norwalk, CT 06851
Attention: Eric A. Schaefer
Telephone: (203) 229-5000
Facsimile: (203) 229-1415
Email: eric.schaefer@ge.com

First All America Financial Life Ins. Co.
Investment Accounting Department
440 Lincoln Street
Mail Station N262
Worcester, MA 01653
Attention: Scott C. Hyney


First Source Loan Obligations Insured Trust
2850 W. Gold Rd., Ste 520
Rolling Meadows, IL 60008
Attention Robert S. Palmer



General Electric Capital Corporation
401 Merritt 7, 2nd Floor
Norwalk, CT 06851
Attention: Eric A. Schaefer




Nationsrent Unsecured Creditor's Liquidating Trust
C/o Traxi LLC
212 West 35th Street, 4th Floor
New York, NY 10001
Attention: Perry Mandarino
Telephone: (212) 465-1935
Facsimile: (212) 465-1919
Email: pmandarino@traxi.com

RZB Finance LLC
1133 Avenue of the Americas, 16th Floor
New York, NY 10036
Attention Christopher Hoedl
Telephone: (212) 845-4116
Facsimile: (212) 944-2093
Email: choedl@rzbfinance.com


Jacqueline Frost
7502 Appalachian Lane
Parkland, FL 33067

Ronald Halchishak
712 Huckleberry Trail
Nashville, TN 37221

Francis X. Hassis
1009 Silverwood Court
Keller, TX 76248

Thomas Hoyer
6201 NW 120th Drive
Coral Springs, FL 33076

John L. Jackson
1627 Hillstone Avenue
Escondido, CA 92029

John D. Malone
417 N.E. 17th Way
Fort Lauderdale, FL 33301

Thomas Putman
2512 Barcelona Drive
Fort Lauderdale, FL 33301

Greg A. Rosenbaum
9140 Vendome Drive
Bethesda, MD 20817-4021

Charles H. Snyder
2430 N.E. 35th St.
Lighthouse Point, FL 33064

Timothy C. Stommel
6345 Iris Avenue
Cincinnati, OH 45213 Baupost Group Securities, LLC.
10 St. James Avenue Suite 2000
Boston , MA 02116
Attention: Thomas W. Blumenthal

Citibank, N.A.
388 Greenwich St., 21st Floor
New York, NY 10013
Attention: Harry Vlandis
Telephone: (212) 816-7501
Facsimile: (212) 816-7738
Email: harry.vlandis@citigroup.com

CypressTree Investment Partners I, Ltd.
One Washington Mall, 6th Floor
Boston, MA 02109
Attention: Preston I. Carnes, Jr.
Telephone: (617) 371-9313
Facsimile: (617) 371-9366
Email: Pcarnes@cyptree.com

First Bank
16900 Goldenwest Street
Huntington Beach, CA 92647
Attention: Liz Van De Vanter
Telephone: (714) 375-7020
Facsimilie: (714) 375-7051
Email: liz.vandevanter@fbol.com

FSC Corp.
c/o Bank of America
NC1-027-14-01
214 North
Charlotte, NC 28255-0001
Attention: Eric S. Woodward

GMAC Commercial Finance
30000 Town Center, Suite 280
Southfield, MI 48075
Attention: Teresa B. Hilado




Phoenix Funding I, LLC
c/o NationsRent, Inc.
450 East Las Olas Boulevard, 14th Floor
Fort Lauderdale, FL 33301
Attention: Douglas M. Suliman, Jr.
Telephone: (954) 759-5845
Facsimile: (954) 760-6575
Email: dsuliman@nationsrent.com

Calder & Co.
Nominee for The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Ronald Dooley
Telephone: (212) 225-5228
Facsimile: (212) 225-5205
Email: ronald_dooley@scotiacapital.com

James Haid
2060 Sea Island Drive
Fort Lauderdale, FL 33301

Kris Hansel
2690 Edgewater Court
Weston, FL 33332

Andrew Hines
28 Stoneleigh Park
Westfield NJ 07090

Joseph Izhakoff
2200 NE 201st Street
North Miami Beach, FL 33180

Irving Levine
45 Marguerite Drive
Rancho Palos Verdes, CA 90275

Fernando Pinera
541 SW 24th Road
Miami, FL 33129

Bryan T. Rich
19111 Collins Avenue, #1108
Sunny Isles, FL 33160

John C. Scherer
7520 Cypress Head
Parkland, FL 33067

William Stewart
123 Stiles Road
Boylston, MA 01505

Douglas M. Suliman, Jr.
101 Lake Street
Sherborn, MA 01770
